DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-14, 15-18, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US 2012/0100484; IDS, 02/28/2019).
Hirano is directed to a positive photosensitive resin composition, a cured film and a semiconductor device including the cured film. Hirano discloses the positive photosensitive resin composition includes (A) a polybenzoxazole precursor resin, (B) a photosensitive diazoquinone compound, (C) a hindered phenol antioxidant shown by a general formula (1), and (D) a phenol compound shown by a general formula (2). (Para, 0016). These disclosures teach and/or suggest the limitations of claim 1 where a resin composition comprises a resin (a), an 
Hirano illustrates the benzoxazole precursor structure and also discloses the structural units which preferably comprise the polybenzoxazole precursor resin (Para, 0020-0022; Fig., 3-1 to 3-6). Hirano also illustrates other structural units which may comprise the resin composition in Formula (11), where the structural unit is derived from a tetra-carboxylic dianhydride bonded to a C=O group. (Para, 0036; Fig 11-1 to 11-26). These disclosures and the structural units illustrated as Formula (11) teach and/or suggest the limitation of claim 6. 
Hirano discloses the polybenzoxazole precursor rein has a dissolution rate in a 2.38% TMAH solution of 0 to 300nm/sec. (Para, 0048). This disclosure and the illustrations of Formula (1) teach and/or suggest the limitation of claim 2 wherein the resin (a) is an alkali soluble resin having a phenolic hydroxyl group. As discussed above Hirano discloses the resin composition comprises (B) a photosensitive diazoquinone compound. (Para, 0016). Hirano discloses the photosensitive diazoquinone compound (B) may be a compound having a 1,2-naphthoquinone-2-diazido structure or a compound having a 1,2-benzoquinone-2-diazido structure. (Para, 0049). Hirano discloses examples of the photosensitive diazoquinone compound (B) include esters of a phenol compound and 1,2-naphthoquinone-2-diazido-5-sulfonic acid or 1,2-naphthoquinone-2-diazido-4-sulfonic acid. Specific examples of the photosensitive diazoquinone compound (B) include ester compounds shown by the following formulas (16) to (19). (Para, 0050). Hirano explains the compounds may be used either individually or in combination. (Para, 0050). These disclosures teach and/or suggest the limitation of claim 2 where the resin composition further contains a naphthoquinonediazide compound (c). 

Hirano discloses the positive photosensitive resin can be used for fabrication processes. (Para, 0069). Hirano discloses the positive photosensitive resin composition is applied to a silicon wafer, a silicon wafer on which a passivation layer (e.g., SiO2 or Si3N4 film) is formed, a ceramic substrate, an aluminum substrate, or the like. (Para, 0069). Hirano explains when applying the positive photosensitive resin composition to a semiconductor element, the positive photosensitive resin composition is applied so that the resulting cured film has a thickness of 1.0 to 30mµ. (Para, 0069). Hirano discloses the resin composition may be applied by spin coating using and then the film is prebaked (dried) at 60C to 130C, and is irradiated with actinic rays along a desired pattern shape. (Para, 0069). These disclosures teach and/or suggest the limitation of claims 11-13. 
Hirano discloses the irradiated area is dissolved and removed using a developer to obtain a relief pattern using an aqueous solution of an alkali such as an inorganic alkali, a primary amine, a secondary amine, a tertiary amine, an alcohol amine, or a quaternary ammonium salt, and an aqueous solution obtained by adding an appropriate amount of a water-soluble organic solvent such as an alcohol or a surfactant to the above aqueous solution. (Para, 0070). Hirano discloses the development method include spray development, puddle development, immersion development, ultrasonic development, and the like. (Para, 0070). Hirano discloses the relief pattern formed by development is then rinsed using distilled water and then the relief pattern is heated (cured) to form an oxazole ring or an oxazole ring and an imide ring to form a pattern that exhibits excellent heat resistance. (Para, 0071). Hirano explains the relief pattern may be heated at a high temperature or a low temperature. (Para, 0071). 
Hirano discloses the positive photosensitive resin composition according to one embodiment of the invention may also be useful for forming an interlayer insulating film of a multilayered circuit, a cover coating of a flexible copper-clad board, a solder resist film, an interlayer insulating film for a display device, and the like in addition to semiconductor device applications. (Para, 0072). Hirano discloses examples of the semiconductor device applications include a passivation layer obtained by forming a film of the positive photosensitive resin composition on a semiconductor element, a buffer coat layer obtained by forming a film of the positive photosensitive resin composition on a passivation layer formed on a semiconductor element, an interlayer insulating film obtained by forming a film of the positive photosensitive resin composition on a circuit formed on a semiconductor element, and the like. (Para, 0073). These disclosures contemplate the limitation of claim 14 and teach and/or suggest the limitation of claims 17-18 and 20.
Hirano also discloses the resin composition has applications for display devices including a TFT interlayer insulating film, a TFT planarization film, a color filter planarization film, a protrusion for MVA liquid crystal displays, and a cathode partition for organic EL elements. (Para, 0074). Hirano explains for display devices, a patterned layer of the positive photosensitive resin composition is formed by the above method on a substrate on which a display element and a color filter are formed. (Para, 0074). These disclosures and the disclosures of Hirano as discussed above teach and/or suggest the limitation of claim 24.
Therefore, the recitations of claims 1-6, 11-14, 15-18, 20 and 24 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Hirano as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Hirano as discussed above. 
Allowable Subject Matter
Claims 7-10, 19 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Hirano as discussed above do teach and/or suggest the limitation of claims 7-8 wherein the resin (a) contains at least a copolymer of a polyamide and a polyimide and the limitation of claim 7 where the polyamide has a structural unit derived from a diamine having an aliphatic group; however, the disclosures of Hirano fail to teach and/or suggest the limitation of claim 7 where a content of the structural unit derived from the diamine having an aliphatic group based on 100% mole structural units derived from diamines is in a range of 5 t 40% by mole and the limitation of claim 8 where a content of the structural unit of the polyimide based on 100% by mole of structure units of the polyamide and the polyimide in total is in a range of 2 to 50% by mole. The prior art fails to provide other relevant disclosures which cure this deficiency of Hirano. Therefore, claims 7-8 include allowable subject matter. 
The disclosures and illustrations of Hirano as discussed above also fail to teach and/or suggest the limitation of claim 9 where the resin composition comprises a compound (e) represented by a general formula (3) and the limitation of claim 10 wherein the resin composition further comprises a heat-crosslinking agent (f) having a structural unit represented by the general formula (4). The prior art fails to provide other relevant disclosures which cure this deficiency of Hirano. Therefore, claims 9-10 include allowable subject matter. 
The disclosures and illustrations of Hirano as discussed above fail to teach and/or suggest the limitation of claim 19 where a line width of the copper metal wirings and an interval between adjacent wirings are 5µm or less, the limitation of claim 21 where a semiconductor chip and each of the copper metal wiring are further connected via a bump, the limitation of claim 22 wherein a line width of metal wirings and an interval between adjacent wirings decrease as a 
The following is an examiner’s statement of reasons for allowance: The disclosures and illustrations of Hirano do teach and/or suggest a semiconductor production method however; the disclosures fall short of teaching and/or suggesting the method as recited in independent claim 25. The prior art fails to provide other relevant disclosures which cure the deficiency of Hirano to teach and/or suggest the method of claim 25.  Therefore, independent claim 25 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899